PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/882,044
Filing Date: 29 Jan 2018
Appellant(s): Bryant et al.



__________________
[Anita Liu Reg. 79,579]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed August 30, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated February 4, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument

Background of Art 
The appellant’s disclosure pertains to a composite blade for a gas turbine engine of an aircraft.  Composite blades are commonly used in gas turbine engines due to their low weight and high strength since the 1970’s.  These composites perform less well compared to metals used in aerospace applications with regard to being able to withstand the energy of the impact of foreign objects.  A composite blade with a reinforced edge to mitigate this deficiency is a well-known configuration as shown by Adamson (U.S Patent 4,015,289).
Rather than using a metallic reinforced edge (also referred to as a guard or sheath), both the appellant and Finn et al. (U.S Patent 7,575,417) use a different (second) composite material that is able to absorb energy/impacts better than the rest of the composite blade.

Examiner Summary
Finn discloses an invention highly similar to the appellant.  Finn does not explicitly disclose the limitations of claim 1 regarding the chordwise lengths of the spanwise and nonspanwise plies.  This aspect of the claim is essentially claiming a pattern of interlocking with the first set of plies.  The examiner finds the claimed interlocking pattern obvious based on an obvious to try rationale presented in the final rejection of February 4, 2021 on page 4 section 5 – page 5 section 6.


A. In Response to “Summary of the Issue in Appeal”
The appellant summarizes their main position.  The examiner respectfully disagrees.  Detailed reasoning is shown below and addresses the appellant’s specific arguments.
The examine would like to highlight here for the purpose of understanding the case that “spanwise fiber plies” and “non-spanwise fiber plies” refer to the orientation of the fibers within the ply rather than the orientation of the ply itself.  Both “spanwise fiber plies” and “non-spanwise fiber plies” will have a length of the ply itself in the spanwise direction.
B. In Response to “Summary of Finn and Adamson”
The appellant summarizes the teachings of Finn and Adamson.  The appellant highlights that Adamson Figure 2 is a blade made from laminate sheets 18.  It is noted these “laminate sheets” are the same type of element as “high elongation fiber composite strips of Finn” which are both a sheet/strip of reinforcing filaments/fibers in a lightweight matrix {Adamson Column 4 lines 1-8; Finn Column 1 line 65- Column 2 line 16 and Column 3 lines 9-21}.  These layers/laminates plies as done so in the instant application.  The examiner may use these terms interchangeably in the rebuttal of the appellant’s arguments.
The directionality of the fibers/filaments of the plies of Adamson does not limit the applicability of the teaching of the overall shape of the ply used to form a tapered blade for plies that have fibers angled (nonspanwise) or in a spanwise orientation.

C. In Response to “The Combination of Finn and Murooka Fail to Teach Each and Every Element of the Claims”
The examiner would like to respectfully point out that the most recent rejection of February 4, 2021 does not rely upon Murooka for a 35 U.S.C 103 rejection as alleged by the appellant’s heading.  Rather, claims 1-2 and 5-20 are rejected under 35 U.S.C 103 as being unpatentable over Finn (U.S Patent 7,575,417) hereinafter Finn in view of Adamson (U.S Patent 4,051,289) hereinafter Adamson.
The appellant first argues on pages 5-6, the conclusion of the examiner of the final rejection of February 4, 2021 regarding an obvious to try rationale on pages 4-5 headings 5-6.  The appellant argues the teachings among embodiments shown by Figures 3-5 of Finn cannot be combined because they are mutually exclusive.  The examiner respectfully disagrees.  The four combinations discussed by the examiner in the aforementioned portion of the rejection are different configurations that are immediately obvious to one of ordinary skill in the art based on the teachings of Finn.  The examiner carefully walks through the steps of a conclusion of obviousness based on the obvious to try rationale in the reference portion of the rejection, so for sake of brevity/clarity will not be repeated here.
The appellant additionally argues that Finn does not discuss the spanwise length of the fibers.  This aspect is addressed later.  Each issue is discussed individually for purposes of clarity for each of the logical steps required to reach a conclusion of obviousness.  The examiner 
On page 6 the appellant argues that the teachings of Adamson do not teach the claim limitations.  The appellant does not in this section properly address the rejection made by the examiner which is the combination of Finn in view of Adamson.  The appellant highlights alleged deficiencies in Adamson, but Adamson is not relied upon to teach these aspects of the claims.  The appellant additionally mischaracterizes the combination of references by stating that strips of Finn are substituted for the sheets of Adamson; this is not the case.
The appellant argues the examiner is improperly applying case law when the examiner states that the appellant is arguing against the references individually.  Regardless of the case law cited by MPEP 2145 IV, the examiner maintains his position that appellant’s arguments are not against the actual rejection presented.

D. In Response to “A PHOSITA Would Not Combine Finn and Murooka as the Examiner Claims”
On page 8 the appellant states, “the claims require that the non- spanwise plies do NOT monotonically decrease from the surface inward”.  This is true; however, unlike the previous limitation of claim 1 it is not specified how these non-spanwise plies monotonically decrease.  The appellant mistakenly misinterprets the requirements of the claim.  The claim is ambiguous as to what quantity is decreasing.  The examiner in the rejection interpreted the claim as being rejected where the non-spanwise plies do NOT monotonically decrease or increase from the surface inward with regard to their chordwise length.  See pages 4 and 5 of the final rejection of February 4, 2021 for the conclusion of obviousness of this limitation.  It should be understood that Adamson only teaches the spanwise reduction of length for all the plies. See Adamson (Column, 4, lines 1-23; FIGS. 1 and 2).
 
D1. In Response to “Examiner’s Motivation to Modify Finn in View of Adamson is Recognition of a Problem Rather than a Motivation to Combine References”
The appellant argues that a tapered form to a blade is recognition of a problem rather than a motivation.  This is not the case.  Adamson shows a configuration that is able to create a tapered form.  There is no purported problem.  The tapered form of the blade is not discussed in the Finn, as it is so well known.  The composite plies of Finn must have a spanwise length as they are three-dimensional.  It merely isn’t discussed in Finn because a person of ordinary skill in the art would be able to fill in any details.  It is noted that issued patents are presumed enabled.  The spanwise length of the plies is not a problem, but merely an omission of well understood details.  Adamson simply provides evidence of how a person of ordinary skill in the art would construct the plies of Finn with regard to their spanwise length, regardless of the orientation of the individual fibers, in a manner like that which is shown by Adamson.

D2. In Response to “The Advantages Taught by Adamson are Not Needed by or Relevant to Finn”
The appellant states that Finn does not discuss a taper to its cross section and so the motivation evidenced by Adamson to create a tapered cross section is allegedly improper hindsight.  Any person of ordinary skill in the art would understand that the fan blades of Finn have a tapered cross section, evidence of this can be seen in Figure 1 of Finn where the root (11) is thicker than the tip (13).  This is known and extraordinarily well understood in the art and therefore additionally implicitly disclosed, see MPEP 2144.01.  The appellant in their argument does not take into account Figure 1 and “the inferences which one skilled in the art would reasonably be expected to draw therefrom” with regard to the tapered cross section. 
The appellant additionally argues there is no motivation to look to a blade with a bonded leading edge sheath when starting from Finn.  The examiner respectfully disagrees as a reference with such a blade may be an ideal piece of evidence to show knowledge in the particular area of 
The appellant also argues that Adamson doesn’t describe the joints of the laminates of Finn.  This is not required for the distribution of spanwise lengths of Adamson to be applicable as a teaching in the combination of the rejection.  The discussion of loads by the appellant is irrelevant as the distribution of spanwise lengths is still applicable to Finn for the simple, yet very important reason of being able to make a tapered blade shape.  Regardless, both constructions are concerned with the same issues of bending loads and foreign object impact as evidenced by the sheath of Adamson on the leading edge.
The appellant discusses the teachings of Adamson and Finn on pages 11-12, but provides no additional argument that would impact the analysis made directly above by the examiner.

D3. In Response to “The Modification of the Finn Would Change the Principle of Operation of Finn”
The appellant argues that the modification of Finn would change the principle of operation of Finn.  The modification that the examiner makes in the rejection based on the teaching of Adamson as discussed above is simply filling in the gaps of Finn, as Finn is silent regarding the spanwise lengths of the plies.  The appellant is improperly characterizing this modification as replacing the high elongation fiber composite strips of Finn with the laminates of Adamson. This 

D4. In Response to “The Modification of the Finn Would Leave Finn Unsatisfactory for its Intended Purpose”.
Similarly to the reasoning discussed above the appellant improperly characterizes the modification to Finn.  The rationale that Finn is unsatisfactory for its intended purpose is incorrect as only a left out detail of the distribution of spanwise lengths of the high elongation fiber composite strips of Finn is modified by the teachings of Adamson to fill in this detail.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
Conferees:
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745                                                                                                                                                                                                        
/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747      


                                                                                                                                                                                                  Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.